Exhibit (a)(3) Letter to Shareholders October 14, 2010 RE: Get cash from your Magyar Telekom Plc. investment Dear Investor, Now you can sell your Magyar Telekom Plc. ADRs directly without transaction costs and regain control of your money. Series D of Tender Investors, LLC, a Delaware series limited liability company will pay you $12.15 per ADR. Move your capital into a more liquid investment that may better fit your current needs. This offer expires on December 6, 2010, so you must act soon if you want to sell via this offer. Why take advantage of this opportunity today? · Guarantee your cash now. Sell today and ensure you get your money out from this security. · Sell your ADRs before the ADRs are delisted from the New York Stock
